DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is a dependent claim of itself (claim 15) thereby rendering the claim indefinite.  For the purpose of prior art examination, claim 15 would be read as depending on claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takamine US 2016/0173062.
1.	Takamine discloses a filter device (Fig. 1, etc.) comprising: a first path (from items 2 to 3) including at least one ladder filter circuit (5) and connecting a first terminal (2) and a second terminal (3), the at least one ladder circuit including a parallel arm resonator (P3) connected to a ground terminal; a second path (from items 2 to 4) including a grounded resonator (8) and connected in parallel with any of the at least one ladder filter circuit (i.e. the first and second paths are parallel connected); and a capacitor (11); wherein one end of the capacitor is connected to the second path (to item 12) and another end of the capacitor is connected to a third path which connects the parallel arm resonator and the ground terminal (the third path is the connection between P3 and ground; see Fig. 1).
2.	Takamine discloses the grounded resonator is a longitudinally coupled resonator (8).
20.	Takamine discloses a piezoelectric substrate (Fig. 2 item 13) on which the at least one ladder filter circuit and the second path are provided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takamine US 2016/0173062 in view of Ishwarayya WO2018/118489A1.
3.	Takamine does not the capacitor is defined by the second path and the third path opposing each other.  However, it is art-recognized in the art that capacitor can be formed in various forms ([0053]).
	Ishwarayya discloses a way of forming a capacitor (Figs. 2, 4B; item 50) by overlapping of a first (L1) and second (L2) path opposing each other.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have substituted the capacitor with a capacitor formed by overlapping the second and third path.  The modification would have been obvious because overlapping paths to form a capacitor is well-known form of capacitor as taught by Ishwarayya (Fig. 4B) and useable thereof.
4.	Takamine does not disclose a ceramic layer is disposed in at least a portion of a space sandwiched between the second path and the third path where the capacitor is provided.
	Ishwarayya discloses a ceramic layer (Fig. 4 item IL) is disposed in at least a portion of a space sandwiched between the second path and the third path where the capacitor is provided.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added a ceramic layer in the space sandwiched between the second path and third path that formed the capacitor.  The modification would have been obvious because having a ceramic layer between wiring/path is a well-known configuration for a capacitor as shown in Ishwarayya (Fig. 4) and that the ceramic layer can affect the capacitance value as well-known in the art.
7.	Takamine discloses a filter device (Fig. 1, etc.) comprising: a first path (from items 2 to 3) including at least one ladder filter circuit (5) and connecting a first terminal (2) and a second terminal (3), the at least one ladder circuit including a parallel arm resonator (P3) connected to a ground terminal; a second path (from items 2 to 4) including a grounded resonator (8) and connected in parallel with any of the at least one ladder filter circuit (i.e. the first and second paths are parallel connected); a third path connection between the parallel arm resonator and the ground terminal (the connection between P3 and ground); and a capacitor (11) between the second and third paths; but does not disclose a wiring defining the second path and a wiring defining the third path overlap each other as viewed from above.
	Ishwarayya discloses a way of forming a capacitor (Figs. 2, 4B; item 50) by overlapping of a first (L1) and second (L2) path opposing each other as viewed from above.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have substituted the capacitor with a capacitor formed by overlapping the second and third path as viewed from above.  The modification would have been obvious because overlapping paths to form a capacitor is well-known form of capacitor as taught by Ishwarayya (Fig. 4B) and useable thereof.
8.	Takamine does not disclose an insulating layer is disposed between the wiring defining the second path and the wiring defining the third path.
	Ishwarayya discloses an insulating layer (Fig. 4 item IL) is disposed between the second path and the third path where the capacitor is provided.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added an insulating layer in the space sandwiched between the second path and third path that formed the capacitor.  The modification would have been obvious because having an insulating layer between wiring/path is a well-known configuration for a capacitor as shown in Ishwarayya (Fig. 4) and that the insulating layer can affect the capacitance value as well-known in the art.
9.	Takamine discloses the grounded resonator is a longitudinally coupled resonator (8).

Allowable Subject Matter
Claims 5, 6, 10-14, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843